DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 08/30/2022 are acknowledged. Claims 1-20 are pending, claims 5-6, 9-17, and 19-20 are withdrawn.

Election/Restrictions
Claims 5-6, 9-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022.
Applicant's election with traverse of the invention of Group I (claims 1-4, 7-8, and 18) in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that the species election does not pertain to the invention of Group I as the composition test is directed to skin and not multiple tissues. This argument is found persuasive regarding the election of species and thus the election requirement is withdrawn. The restriction between products and methods is maintained and was not specifically argued by applicant. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/01/2019 has been considered by the examiner in this case.

Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al., U.S. Patent 5,869,068 in view of Foldvari, U.S. Patent 5,853,755 and Visscher, M.O., et al., (J. Cosmet. Sci., 2003), all provided in the parent case.
De Lacharriere teaches anti-wrinkle topical compositions comprising chlorine channel agonists such as taurine at 0.01-10 wt%, (component d), retinoids (component c). (See abstract, claims 1-14, and column 5, lines 56-63.) De Lacharriere teaches using the active agents such as retinol at 0.0001 to 5 wt%, compare instant claims 1-4, 7-8, and 18. (See column 5, line 45 through column 6 line 4.) The concentrations of taurine and retinoid appear to overlap with sufficient specificity to instantly claimed ranges to anticipate these ranges. De Lacharriere teaches specific formulations comprising fatty acid emulsions and introducing the compositions into fatty emulsions or lipid vesicles. (See column 5, lines 5-35 and examples 3-4.)  De Lacharriere teaches using lactic or hydroxyl acids to soften the corneal layer of the skin. (See column 5, lines 44-57.)
De Lacharriere does not teach the specific lipid formulations comprising a fatty acid, steroid, and complex lipid or their sizes.
	Foldvari teaches topical multilamellar lipid vesicles comprising a lipid portion of phospholipon 90H (phospholipid)/Cholesterol/Stearate/Propylene glycol (70/18/18/70 mg) or 3.9:1 CL to CH or FA comprising a drug. (See table 10 example 1.) Foldvari also teaches examples comprising 5/2/1 phospholipon 90H/Cholesterol/Stearate (totaling 7 wt% of the compositions) a 2.5:1 CL to CH and 5: CL to FA (reading on about 4:1). (See the examples in column 14, line 55 through column 15.) The vesicles are 100 nm to 10 um in size (covering population sizes of both 20-500 nm and 1- 30 um). (See column 6, lines 31-38.) Foldvari teaches including active agents such as vitamin A (a retinoid) as an active agent in the compositions. (See claim 10.)  Foldvari teaches that the lipid vesicles of the invention allows for the encapsulation of a wide range of agents, is more physically stable, more uniform, has less aggregation and better consistency, and more reproducible encapsulation of the agents. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the taurine, retinoid, and hydroxyl acid agents delivered in fatty liposomal carriers taught by De Lacharriere in the fatty liposomal carriers of Foldvari. One of ordinary skill in the art would have been motivated to make this combination in order to provide for the release of the topical agents in carriers explicitly designed for the release of agents such as retinoids such as those taught by Foldvari. The skilled artisan would have been further motivated to make the combination with Foldvari given the teaching of Foldvari that their carriers allow for the encapsulation of a wide range of agents, are more physically stable, more uniform, have less aggregation and better consistency, and have more reproducible encapsulation of the agents. Making this combination would have allowed for an improved formulation allowing for more consistent release of the medications from the compositions. Regarding instant claim 13, this claim relates to a function of the compositions if tested in a certain way. This appears to be a function that would necessarily result from the use of the products above. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions.
De Lacharriere and Foldvari do not teach including the specific skin softening/moisturizing agents.
Visscher teaches natural moisturizing factors comprising PCA, urea, and lactate that significantly decrease TEWL within 30 minutes. (See abstract, table 1, and page 294, paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the art accepted skin softening moisturizer urea or pyrrolidone-5-carboxylic acid in the compositions of De Lacharriere and Foldvari requiring the skin moisturizing/softening agent lactic acid in order to allow for the compositions of De Lacharriere and Foldvari to soften and moisturize the skin. This is merely the combination of skin moisturizing/softening agents with other art accepted skin moisturizing/softening used in the art at the time of the invention to soften the skin and decrease TEWL. One of ordinary skill would have had a predictable expectation of success in making this substitution as De Lacharriere already teaches using lactic acid to soften the skin and Mitts teaches that urea, lactic acid, and pyrrolidone-5-carboxylic are all art recognized alternative skin moisturizing agents that can be used together to decrease TEWL in under 30 minutes.

Claims 1-4, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al., U.S. Patent Application Publication 2010/0166814 in view of Foldvari, U.S. Patent 5,853,755; [昭哲 久恒, JP5023323B2, (English translation provided) or Xie, U.S. 2007/0009474 both in the alternative]; Doring, T., et al., WO2006/018149A1 (English translation provided); and Visscher, M.O., et al., (J. Cosmet. Sci., 2003) ), all provided in the parent case.
Dumas teaches moisturizing and anti-aging compositions comprising the osmalyte taurine (1-10 wt%) in multilamellar lipid vesicles made with phosphatidylcholine (complex lipid that is a phospholipid), cholesterol (steroid), fatty acid, moisturizers such as lactate (- component b), urea (+ component b), or pyrrolidone carboxylic acid (+component b), and a molecule that stimulates biosynthesis of aquaporins such as retinoic acid or retinol. (See claims 1, 9-10, 15, 17-20.)
Dumas does not teach the specific ratio of the fatty acid to cholesterol to phosphatidylcholine ratio.
Foldvari teaches topical multilamellar lipid vesicles comprising of phospholipon 90H/Cholesterol/Stearate/Propylene glycol (70/18/18/70 mg) or 3.9:1 CL to CH or FA comprising a drug. (See table 10 example 1.) Foldvari also teaches examples comprising 5/2/1 phospholipon 90H/Cholesterol/Stearate (totaling 7 wt% of the compositions) a 2.5:1 CL to CH and 5: CL to FA (reading on about 4:1). (See the examples in column 14, line 55 through column 15.) The vesicles are 100 nm to 10 um in size (covering population sizes of both 20-500 nm and 1- 30 um). (See column 6, lines 31-38.) Foldvari teaches including active agents such as vitamin A (a retinoid) as an active agent in the compositions. (See claim 10.)  Foldvari teaches that the lipid vesicles of the invention allows for the encapsulation of a wide range of agents, is more physically stable, more uniform, has less aggregation and better consistency, and more reproducible encapsulation of the agents. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the taurine, retinoid, and moisturizing agents delivered in multilamellar liposomal carriers taught by Foldvari. One of ordinary skill in the art would have been motivated to make this combination in order to provide for the release of the topical agents in carriers explicitly designed for the release of agents such as retinoids such as those taught by Foldvari. The skilled artisan would have been further motivated to make the combination with Foldvari given the teaching of Foldvari that their carriers allow for the encapsulation of a wide range of agents, are more physically stable, more uniform, have less aggregation and better consistency, and have more reproducible encapsulation of the agents. Making this combination would have allowed for an improved formulation allowing for more consistent release of the medications from the compositions. 
Dumas and Foldvari do not teach the specific percentage of retinoids used in such aquaporin inducing compositions.
昭哲 久恒 teaches using retinoic acid as an expression enhancer of aquaporins. (See claim 1.) 昭哲 久恒 teaches using 0.1-10 wt% retinoic acid in the compositions. (See paragraph 25 of the translation). 昭哲 久恒 teaches using the compounds to induce aquaporin to treat itching caused by skin drying. (See paragraph 2.)
Xie teaches personal care compositions comprising 0.05-5% of aquaporin stimulating compounds in order to upregulate aquaporins and improve leaky skin barrier as well as improve skin hydration and minimize aging signs. (See abstract and paragraph 0004.) Xie teaches including retinoids in such compositions at 0.005-2% to improve the aging of the skin. (See paragraphs 0033-0034.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the retinoic acid in the compositions of Dumas and Foldvari at levels that induce aquaporin such as the 0.1-10 wt% or 0.005-2 wt% taught by [昭哲 久恒.or Xie] This is merely the use of an art accepted amount of the aquaporin inducing agent retinoic acid at concentrations commonly used in aquaporin inducing compositions. The skilled artisan would have been motivated to use this amount in order to better moisturize and prevent aging in the skin of the patients. 
Dumas, Foldvari, and [昭哲 久恒.or Xie] do not explicitly state that the liposomal skin compositions comprising moistening agents will moisturize the skin after SDS treatment.
Doring teaches compositions for treating the skin comprising fatty carriers, humectants, vitamin A (retinol, 0.05-1 wt%), and taurine (1-5 wt%). (See abstract, claim 1, page 11, line 28 and page 8, lines 6-10 of translation.)  Doring teaches that taurine lowered TEWL after SDS treatment of the skin well beyond 60 minutes (5 days). (See page 3, paragraph 1 and page 11, Table 1 through page 12.) 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the taurine in the compositions of Dumas, Foldvari, and [昭哲 久恒.or Xie] at levels that induce reduce TEWL for more than 60 minutes after SDS challenge such as the 1-5 wt% taught by Doring. This is merely the use of an art accepted amount of a TEWL reducing agent (taurine) at concentrations known to reduce TEWL after SDS treatment. The skilled artisan would have been motivated to add taurine at these levels in order to allow for effective moisturizing and protection of the skin in the moisturizing compositions of Dumas, Foldvari, and [昭哲 久恒.or Xie] that require the presence of taurine.
Dumas, Foldvari, and [昭哲 久恒.or Xie] and Doring do not teach that such compositions decrease TEWL within 30 minutes. 
Visscher teaches natural moisturizing factors comprising PCA, urea, and lactate that significantly decrease TEWL within 30 minutes. (See abstract, table 1, and page 294, paragraph 2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the art accepted skin moisturizers urea and pyrrolidone-5-carboxylic acid in the compositions of Dumas, Foldvari, and [昭哲 久恒.or Xie] and Doring requiring the skin moisturizing/softening agents and directed to decreasing TEWL of the skin. This is merely the combination of skin moisturizing/softening agents with other art accepted skin moisturizing/softening used in the art at the time of the invention to soften the skin and decrease TEWL. One of ordinary skill would have had a predictable expectation of success in making this substitution as Dumas, Foldvari, and [昭哲 久恒.or Xie] and Doring already teach decreasing water loss in the skin and Visscher teaches that PCA, urea, lactate, etc. are all art recognized alternative skin moisturizing agents that can be used together to decrease TEWL in under 30 minutes that would improve such skin moisturizing agents by allowing for rapid decrease in TEWL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,405,088. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims contain the same ingredients and amounts instantly claimed and only differ in that the prior claims provide for a narrower scope where all ingredients in the formulation consist essentially of compounds found in skin.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618